 

EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of September 22,
2020, between Jeffrey T. Martin (the “Executive”) and KIRKLAND’S, INC., a
Tennessee corporation with principal offices in Nashville, Tennessee (the
“Company”).

RECITALS

WHEREAS, the Company desires to employ the Executive as its Senior Vice
President, Omni-Channel Retail, and the Executive desires to serve in such
capacity pursuant to the terms of this Agreement;

NOW, THEREFORE, in consideration of the premises and the parties’ mutual
covenants, it is agreed:

1.Definitions.  

(a)“Affiliate” means any person or entity controlling, controlled by or under
common control with the Company.

(b)“Base Salary” means Executive’s current annual base salary as defined in
Section 4(a).

(c)“Board” means the Board of Directors of the Company.  

(d)“Cause” means the occurrence of any of the following, as determined in good
faith by the Board: (i) alcohol abuse or use of controlled drugs (other than in
accordance with a physician’s prescription) by Executive; (ii) illegal conduct
or gross misconduct of Executive which is materially and demonstrably injurious
to the Company or its Affiliates including, without limitation, fraud,
embezzlement, theft or proven dishonesty; (iii) Executive’s conviction of a
misdemeanor involving moral turpitude or a felony; (iv) Executive’s entry of a
guilty or nolo contendere plea to a misdemeanor involving moral turpitude or a
felony, (v) Executive’s material breach of any agreement with, or duty owed to,
the Company or its Affiliates, or (vi) Executive’s failure, refusal or inability
to perform, in any material respect, Executive’s duties to the Company or its
Affiliates, which failure continues for more than fifteen (15) days after
written notice thereof from the Company.

(e)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(f)“Committee” means the Compensation Committee of the Board of Directors.  

(g)“Confidential Information” means all information respecting the business and
activities of the Company, or any Affiliate, including, without limitation, the
terms and provisions of this Agreement, information relating to vendor
relations, inventory procurement and

 

 

--------------------------------------------------------------------------------

 

management, inventory distribution, marketing and sales, store operations, the
clients, customers, suppliers, employees, consultants, computer or other files,
projects, products, computer disks or other media, computer hardware or computer
software programs, marketing plans, financial information, methodologies,
know-how, processes, practices, approaches, projections, forecasts, formats,
systems, data gathering methods and/or strategies of the Company or any
Affiliate.  Notwithstanding the immediately preceding sentence, Confidential
Information shall not include any information that is, or becomes, generally
available to the public (unless such availability occurs as a result of
Executive's breach of any portion of Section 7(a) of this Agreement).

(h) “Disability” means Executive’s termination of employment with the Company as
a result of Executive’s incapacity due to reasonably documented physical or
mental illness that is reasonably expected to prevent Executive from performing
Executive’s duties for the Company on a full-time basis for more than six
consecutive months; provided however, that no such incapacity will be deemed to
be a “Disability” unless Executive would also be deemed to be “Disabled” under
Code Section 409A.

(i)“Good Reason” means the occurrence of any of the following: (i) the
assignment to Executive of any duties inconsistent with Executive’s position,
authority, duties or responsibilities, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities; (ii) a reduction by the Company in Executive’s annual salary,
provided that if the salaries of substantially all of the Company’s senior
executive officers (including the Company’s President and CEO) are
contemporaneously and proportionately reduced, a reduction in Executive’s salary
will not constitute “Good Reason” hereunder; (iii) the failure by the Company,
without Executive’s consent, to pay to him any portion of his current
compensation, except pursuant to a compensation deferral elected by Executive,
other than an isolated and inadvertent failure which is remedied by the Company
promptly after receipt thereof given by Executive; (iv) the relocation of the
Company’s principal executive offices to a location more than 35 miles from the
location of such offices on the Effective Date, or the Company’s requiring
Executive to be based anywhere other than the Company’s principal executive
offices, except for required travel on the Company’s business; or (v) the
failure of the Company to obtain a satisfactory agreement from any successor to
assume and agree to perform this Agreement.

Notwithstanding the foregoing, Good Reason shall not be deemed to exist unless
Executive gives the Company written notice within ninety (90) days after the
occurrence of the event which Executive believes constitutes the basis for Good
Reason, specifying the particular act or failure to act which Executive believes
constitutes the basis for Good Reason.  If the Company fails to cure such act or
failure to act, within thirty (30) days after receipt of such notice, Executive
may terminate employment for Good Reason within thirty (30) days following the
end of that cure period.  For the avoidance of doubt, if such act is not
curable, Executive may terminate employment for Good Reason upon providing such
notice.

(j)“Invention” means any invention, discovery, improvement or innovation with
regard to any facet of the business of the Company or its Affiliates, whether or
not patentable, made, conceived, or first actually reduced to practice by
Executive, alone or jointly with others, in the course of, in connection with,
or as a result of service as an employee of the Company or any of its
Affiliates, including any art, method, process, machine, manufacture, design or
composition

 

--------------------------------------------------------------------------------

 

of matter, or any improvement thereof.  Each Invention shall be the sole and
exclusive property of the Company.  

(k)“Restricted Non-Competition Period” means, subject to the Company’s ability
to extend the Restricted Non-Competition Period as described in Section 8(d)
below, twelve (12) months after any termination of Executive’s employment
hereunder, provided that the Restricted Non-Competition Period shall be extended
for the period, if any, that Executive is in default under the restrictions
contained in Section 7(d).

(l)“Restricted Non-Solicitation Period” means twenty-four (24) months after any
termination of Executive's employment hereunder, provided that the Restricted
Non-Solicitation Period shall be extended for the period, if any, that Executive
is in default under the restrictions contained in Section 7(e).

2.Employment; Scope of Duties.  The Company hereby employs Executive, and
Executive accepts employment as the Company’s Senior Vice President,
Omni-Channel Retail.  During the term of this Agreement, Executive shall report
to the Company’s Chief Executive Officer, and shall perform those duties as from
time to time assigned.

3.Term.  The term of this Agreement will commence on September 22, 2020 (the
“Effective Date”), and shall continue until terminated as provided herein.

4.Compensation and Benefits.

(a)Base Salary.  As base compensation for the services rendered hereunder to the
Company, Executive shall be paid an annual base salary of $350,000, payable in
accordance with the Company’s standard payroll practices as in effect from time
to time.  The Committee will review Executive’s base salary on an annual basis
and such base salary shall be subject to upward (but not downward) adjustment,
as determined in the discretion of the Committee.  

(b)Annual Bonus.  For each fiscal year ending during Executive’s employment,
Executive will be eligible to earn an annual bonus.  The target amount of that
bonus will be 50% percent of Executive's Base Salary for the applicable fiscal
year.  The actual bonus payable with respect to a particular year will be
determined by the Committee, based on the achievement of corporate and
individual performance objectives established by the Committee.  Any bonus
payable under this paragraph will be paid within 2 ½ months following the end of
the applicable fiscal year and will only be paid if Executive remains
continuously employed by the Company through the actual bonus payment date.

(c)Equity Incentives.  Equity incentives may be granted to Executive from time
to time pursuant to the terms and conditions of the Plan, at the discretion of
the Committee.

(d)Benefit Plans.  Executive shall be eligible to participate in and be covered
on the same basis as other senior management of the Company, under all employee
benefit plans and programs maintained by the Company, including without
limitation retirement, health insurance and life insurance.  

 

--------------------------------------------------------------------------------

 

(e)Paid Time Off.  Executive will be entitled to paid time off each year in
accordance with the policies of the Company, as in effect from time to time.

5.Expense Reimbursement.

(a) Standard Business Expenses.  Executive shall be reimbursed for those
reasonable expenses (as determined by the Company in accordance with then
existing policies) necessarily incurred by Executive in the performance of the
duties herein as are specifically approved by the Company and as verified by
vouchers, receipts, or other evidence of expenditure and business necessity as
from time to time required by the Company. All reimbursements provided under
this Agreement shall be made or provided in accordance with the requirements of
Code Section 409A to the extent that such reimbursements are subject to Code
Section 409A, including, where applicable, the requirements that (i) the amount
of expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (ii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iii)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.

6.Other Employment; Conduct.  Executive agrees to devote all working time and
efforts to performing the duties required hereunder.  Executive shall not engage
in other employment or become involved in other business ventures requiring
Executive’s time, absent the prior written consent of the Chief Executive
Officer, which consent may be withheld or denied in the sole discretion of the
Chief Executive Officer.  Executive shall at all times conduct such duties and
Executive’s personal affairs in a manner that is satisfactory to the Company and
so as to not in any manner injure the reputation of or unfavorably reflect upon
the Company or third persons or entities connected therewith.

7.Restrictive Covenants.  To induce the Company to enter into this Agreement and
in recognition of the compensation to be paid to Executive pursuant to this
Agreement, Executive agrees to be bound by the provisions of this Section 7 (the
“Restrictive Covenants”). These Restrictive Covenants will apply without regard
to whether any termination or cessation of Executive's employment is initiated
by the Company or Executive, and without regard to the reason for that
termination or cessation.  All provisions of this Section 7 shall survive the
termination of this Agreement.

(a)Confidentiality.  Executive shall not, during the term of this Agreement and
at any time thereafter, without the prior express written consent of the
Company, directly or indirectly divulge, disclose or make available or
accessible any Confidential Information to any person, firm, partnership,
corporation, trust or any other entity or third party (other than when required
to do so in good faith to perform Executive's duties and responsibilities or
when required to do so by a lawful order of a court of competent jurisdiction,
any governmental authority or agency, or any recognized subpoena power).  In
addition, Executive shall not create any derivative work or other product based
on or resulting from any Confidential Information (except in the good faith
performance of his duties under this Agreement).  Executive shall also proffer
to the Board's designee, no later than the effective date of any termination of
Executive’s employment with the Company for any reason, and without retaining
any copies, notes or excerpts thereof, all memoranda, computer disks or other
media, computer programs, diaries, notes, records, data,

 

--------------------------------------------------------------------------------

 

customer or client lists, marketing plans and strategies, and any other
documents consisting of or containing Confidential Information that are in
Executive's actual or constructive possession or which are subject to his
control at such time.

(b)Ownership of Inventions.  Each Invention made, conceived or first actually
reduced to practice by Executive, whether alone or jointly with others, during
the term of this Agreement and each Invention made, conceived or first actually
reduced to practice by Executive, within one year after the termination of this
Agreement, which relates in any way to work performed for the Company or its
Affiliates during the term of this Agreement, shall be promptly disclosed in
writing to the Board.  Such report shall be sufficiently complete in technical
detail and appropriately illustrated by sketch or diagram to convey to one
skilled in the art of which the invention pertains, a clear understanding of the
nature, purpose, operations, and, to the extent known, the physical, chemical,
biological or other characteristics of the Invention.  Executive agrees to
execute an assignment to the Company or its nominee of Executive’s entire right,
title and interest in and to any Invention, without compensation beyond that
provided in this Agreement.  Executive further agrees, upon the request of the
Company and at its expense, that Executive will execute any other instrument and
document necessary or desirable in applying for and obtaining patents in the
United States and in any foreign country with respect to any
Invention.  Executive further agrees, whether or not Executive is then an
employee of the Company, to cooperate to the extent and in the manner reasonably
requested by the Company in the prosecution or defense of any claim involving a
patent covering any Invention or any litigation or other claim or proceeding
involving any Invention covered by this Agreement, but all expenses thereof
shall be paid by the Company.   

(c)Works for Hire.  Executive also acknowledges and agrees that all works of
authorship, in any format or medium, created wholly or in part by Executive,
whether alone or jointly with others, in the course of performing Executive’s
duties for the Company or any of its Affiliates, or while using the facilities
or money of the Company or any of its Affiliates, whether or not during
Executive’s work hours, are works made for hire (“Works”), as defined under
United States copyright law, and that the Works (and all copyrights arising in
the Works) are owned exclusively by the Company.  To the extent any such Works
are not deemed to be works made for hire, Executive agrees, without compensation
beyond that provided in this Agreement, to execute an assignment to the Company
or its nominee of all right, title and interest in and to such Work, including
all rights of copyright arising in or related to the Works.

(d)Restrictive Non-Competition Covenant.  Executive agrees that during the term
of this Agreement and for the Restricted Non-Competition Period, Executive will
not, directly or indirectly, own, manage, operate, control, be employed by,
participate in, lend money, advise or furnish services or information of any
kind (including consulting services) to, be compensated in any manner by, or be
connected in any way with the management, ownership, operation or control of any
of the entities list on Exhibit A hereto.  Executive understands and
acknowledges that the type of retail business conducted by the Company is
national in scope. Executive further acknowledges that these restrictions are
reasonable and necessary to protect the legitimate interests of the Company and
its Affiliates and that the duration and geographic scope of these restrictions
are reasonable given the nature of this Agreement and the position Executive
will hold within the Company.  Executive further acknowledges that these
restrictions are included herein in order to induce the Company to employ
Executive pursuant to this Agreement and in connection with the

 

--------------------------------------------------------------------------------

 

increased compensation and benefits provided hereunder and that the Company
would not have entered into this Agreement, increased Executive’s compensation
and other benefits or otherwise employed Executive in the absence of these
restrictions.

During the term of this Agreement and for the Restricted Non-Competition Period,
Executive agrees to (a) notify any prospective employer of the existence of this
restrictive non-competition covenant, and (b) notify the Company of Executive’s
commencement of employment with any other employer, along with the identity of
such new employer.  

(e)Restrictive Non-Solicitation Covenant.  

1.Covenant Not to Solicit Company Employees.  During the term of this Agreement
and for the Restricted Non-Solicitation Period, Executive agrees that Executive
shall not directly or indirectly on Executive’s own behalf or on behalf or any
other employer solicit any present employee of the Company to terminate their
employment relationship with the Company.  

2.Covenant Not to Solicit Customers.  During the term of this Agreement and for
the Restricted Non-Solicitation Period, Executive shall not (except on the
Company’s behalf), directly or indirectly, on Executive’s own behalf or on
behalf of any other person, firm, partnership, corporation or other entity,
contact, solicit, divert, induce, call on, take away, do business or otherwise
harm the Company’s relationship, or attempt to contact, solicit, divert, induce,
call on, take away, do business or otherwise harm the Company’s relationship,
with any past, present or prospective customer of the Company or any of its
Affiliates (each, a “Customer”).  Following the term of this Agreement, a past
or prospective Customer shall be limited to such Customer measured within the
two (2) year period prior to the date of termination hereunder.  

8.Termination.

(a)Termination Rights.  The Company may terminate Executive’s employment
hereunder at any time either for any or no reason, and Executive may terminate
Executive’s employment hereunder for Good Reason or upon thirty (30) days
advance notice without Good Reason.  Upon any such termination, Executive shall
and shall be deemed to have immediately resigned from any and all officer,
director and other positions he then holds with the Company and its Affiliates
(and this Agreement shall act as notice of resignation by Executive without any
further action required by Executive).  Upon any such termination, Executive
shall be entitled only to such compensation and benefits described in this
Section 8.  

(b)Company Terminates Executive Without Cause or Executive Resigns For Good
Reason.  If the Company terminates Executive’s employment without Cause or if
Executive resigns for Good Reason, the Company shall, subject to Section 8(e)
below, pay the Executive one (1) times Executive’s Base Salary for the year in
which such termination shall occur in regular payroll cycles.  

(c)Other Terminations.  If Executive’s employment with the Company ceases for
any reason other than as described in Section 8(b), above (including but not
limited to termination (a) by the Company for Cause, (b) as a result of
Executive’s death, (c) as a result of

 

--------------------------------------------------------------------------------

 

Executive’s Disability or (d) by Executive without Good Reason), then the
Company’s obligation to Executive will be limited solely to the payment of
accrued and unpaid base salary through the date of such cessation.  All
compensation and benefits will cease at the time of such cessation and, except
as otherwise provided by COBRA, the Company will have no further liability or
obligation by reason of such termination.

(d)Extension of Restricted Non-Competition Period.  At any time during the sixty
(60) day period immediately following Executive’s termination of employment
hereunder for any reason, the Company may elect to extend the Restricted
Non-Competition Period for up to an additional twelve (12) month period (or such
lesser period, as determined in accordance with the Company’s election).  In the
event that the Company provides written notice to Executive that the Restricted
Non-Competition Period will be extended pursuant to this Section 8(d), in
addition to any amounts owed to executive under Section 8(b), Executive will be
entitled to receive his Base Salary in substantially equal monthly installments
for the number of months that the Company elects to extend the applicable
Restricted Non-Competition Period.  Such payments will commence on the first
anniversary of Executive’s termination of employment and continue monthly for
the duration of any such Restricted Non-Competition Period.

(e)Severance Conditioned Upon Release.  Notwithstanding any other provision of
this Agreement, no amount will be paid or benefit provided under Section 8(b)
hereof unless Executive executes and delivers to the Company a release
substantially identical to that attached hereto as Exhibit B (a “Release”) that
becomes irrevocable within 30 days following Executive’s separation from
service.  Subject to satisfaction of the foregoing Release requirement and to
any delay required by the next paragraph, the payments described in Section 8(b)
above will commence on the 30th day following Executive’s separation from
service.  Notwithstanding any other provision of this Agreement, the Company’s
refusal to provide severance benefits under Section 8(b) due to Executive’s
failure or refusal to execute and deliver the Release in accordance with this
paragraph, or due to Executive’s breach or purported revocation of that Release,
will not relieve Executive of any obligation under Section 7 of this
Agreement.  Rather, in such a case, Executive’s obligations under Section 7 will
apply as though such severance benefits had been provided.

(f)Compliance with Code Section 409A.  If the termination giving rise to the
payments described in Section 8(b) is not a “Separation from Service” within the
meaning of Treas. Reg. § 1.409A-1(h)(1) (or any successor provision), then the
amounts otherwise payable pursuant to that section will instead be deferred
without interest and will not be paid until Executive experiences a Separation
from Service.  In addition, to the extent compliance with the requirements of
Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid
the application of an additional tax under Code Section 409A to payments due to
Executive upon or following Separation from Service, then notwithstanding any
other provision of this Agreement (or any otherwise applicable plan, policy,
agreement or arrangement), any such payments that are otherwise due within six
months following Executive’s Separation from Service (taking into account the
preceding sentence of this paragraph) will be deferred without interest and paid
to Executive in a lump sum immediately following that six month period.  This
paragraph should not be construed to prevent the application of Treas. Reg. §
1.409A-1(b)(9)(iii)(or any successor provision) to amounts payable
hereunder.  For purposes of the application of Treas. Reg. § 1.409A-

 

--------------------------------------------------------------------------------

 

1(b)(4)(or any successor provision), each payment in a series of payments will
be deemed a separate payment.

(g)Compliance with Code Section 280G.  If any payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement or the lapse or termination of any restriction on or the vesting
or exercisability of any payment or benefit (each a “Payment”), would be subject
to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto) or to any similar tax imposed by state or local law (such tax
or taxes are hereafter collectively referred to as the “Excise Tax”), then the
aggregate amount of Payments payable to Executive shall be reduced to the
aggregate amount of Payments that may be made to Executive without incurring an
excise tax (the “Safe-Harbor Amount”) in accordance with the immediately
following sentence; provided that such reduction shall only be imposed if the
aggregate after-tax value of the Payments retained by Executive (after giving
effect to such reduction) is equal to or greater than the aggregate after-tax
value (after giving effect to the Excise Tax) of the Payments to Executive
without any such reduction.  Any such reduction shall be made in the following
order: (i) first, any future cash payments (if any) shall be reduced (if
necessary, to zero); (ii) second, any current cash payments shall be reduced (if
necessary, to zero); (iii) third, all non-cash payments (other than equity or
equity derivative related payments) shall be reduced (if necessary, to zero);
and (iv) fourth, all equity or equity derivative payments shall be reduced.

9.Injunctive Relief.  Executive understands and agrees that any breach by
Executive of the Restrictive Covenants will cause continuing and irreparable
injury to the Company for which monetary damages would not be an adequate
remedy.  Executive shall not, in any action or proceeding to enforce any of the
provisions of this Agreement, assert the claim or defense that such an adequate
remedy at law exists.  In the event of such breach by Executive, the Company
shall have the right to enforce the Restrictive Covenants by seeking injunctive
or other relief in any court and this Agreement shall not in any way limit
remedies of law or in equity otherwise available to the Company.

10.Waiver of Breach.  Any waiver by the Company of a breach of any provision
hereof shall not operate as or constitute a waiver of any of the terms hereof
with regard to any subsequent breach.

11.Assignment.  Neither this Agreement nor any rights or obligations hereunder
may be assigned except by the Company to a business entity which is a successor
to the Company by merger, stock exchange, consolidation, or other
reorganization, or to an entity which results from a purchase or sale or other
transfer or transaction involving third parties, or except to an entity owned or
controlled by the principals of the Company.  This Agreement (and all rights and
benefits hereunder) is for Executive’s personal services and is, therefore, not
assignable by Executive.  

12.Entire Agreement; Modification.  This Agreement is the entire agreement of
the parties with regard to Executive’s employment and all other agreements and
understandings, whether written or oral, if prior hereto, are merged herein so
that the provisions of any prior agreement(s), are void and of no further force
and effect.  This Agreement may not be modified except by a writing signed by
both parties.

 

--------------------------------------------------------------------------------

 

13.Applicable Law; Venue.  This Agreement shall be construed in accordance with
the laws of the State of Tennessee, without regard to the principles of
conflicts of law, even if Employee executed this Agreement outside Tennessee or
Davidson County, Tennessee, and even if some or all of Executive’s services are
to be rendered outside Tennessee.  All legal disputes between the parties shall
have a venue in the courts of Davidson County, Tennessee.

14.Notices.  Any notice or communication required or permitted under this
Agreement will be made in writing and (a) sent by overnight courier, (b) mailed
by overnight U.S. express mail, return receipt requested or (c) sent by
telecopier. Any notice or communication to Executive will be sent to the address
contained in Executive’s personnel file.  Any notice or communication to the
Company will be sent to the Company’s principal executive offices, to the
attention of its Vice President and General Counsel.  Notwithstanding the
foregoing, either party may change the address for notices or communications
hereunder by providing written notice to the other in the manner specified in
this paragraph.

15.Provisions Severable.  Any provision hereof adjudged void or voidable by a
court of competent jurisdiction shall be deemed severable such that the
remaining provisions are in full force and effect.  To the extent that any
provision hereof is adjudged to be overly broad, then such provision shall be
deemed automatically replaced by a similar provision as near to the original
provision as possible but still enforceable.

16.Section Headings.  The headings of sections and paragraphs of this Agreement
are inserted for convenience only and will not in any way affect the meaning or
construction of any provision of this Agreement.

17.Parties Bound.  This Agreement shall bind the parties’ respective heirs,
legal representatives, successors and permitted assigns.

18.Other Agreements.  Executive represents and warrants to the Company that
there are no restrictions, agreements or understandings whatsoever to which
Executive is party (or by which Executive is otherwise bound) that would prevent
or make unlawful Executive’s execution of this Agreement or employment by the
Company, or that would in any way prohibit, limit or impair (or purport to
prohibit, limit or impair) Executive’s provision of services to the Company.

19.Counterparts; Facsimile.  This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.  Counterparts may be delivered via facsimile, electronic mail
(including pdf) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, in each case
as of the date first above written.

 

 

KIRKLAND’S, INC.

 

 

 

 

 

 

 

By:

/s/ Steve C. Woodward

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

JEFFREY T. MARTIN

 

 

 

 

 

 

 

/s/ Jeffrey T. Martin

 

 